Citation Nr: 0206645	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-13 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Entitlement to an increased rating for residuals of 
lacerations of the left forehead, bridge of the nose, and 
upper lip, currently evaluated as 10 percent disabling.  

(The underlying claim of service connection for hearing loss 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that the veteran also perfected an appeal in 
regard to an earlier effective date for a compensable rating 
for residuals of lacerations of the left forehead, bridge of 
the nose, and upper lip.  Nevertheless, the veteran submitted 
a statement in November 2001 in which he withdrew his appeal 
with respect to this issue.  Accordingly, the Board finds 
that the veteran has properly withdrawn his appeal regarding 
the issue and will proceed to adjudicate the remaining issues 
listed on appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).

Finally, the veteran, through his representative, submitted 
additional medical evidence directly to the Board after his 
case was certified on appeal in March 2002.  The new evidence 
was received at the Board in April 2002.  The veteran's 
representative waived consideration of the evidence by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304(c) 
(2001).

The Board notes that the regulations found at 38 C.F.R. 
§ 20.1304(c) were recently amended.  See 67 Fed. Reg. 3099-
3106 (Jan. 23, 2002).  Specifically, the existing provision 
at 38 C.F.R. § 20.1304(c) was eliminated by the regulatory 
change.  This change was effective as of February 22, 2002, 
and applicable to all claims pending on appeal.  67 Fed. Reg. 
3099-3100.  Accordingly, while the veteran's representative 
has waived consideration of any evidence submitted, the 
change in the regulation allows the Board to adjudicate this 
claim based on the evidence of record.


FINDINGS OF FACT

1.  By a decision entered in January 1997, the Board denied 
the veteran's claim of service connection for a back disorder 
and hearing loss.  

2.  Evidence received since the January 1997 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.

3.  Evidence received since the January 1997 Board decision, 
when considered alone or in conjunction with all of the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hearing loss.

4.  The veteran's residuals of lacerations of the left 
forehead, bridge of the nose, and upper lip are manifested by 
subjective complaints of burning and itching; there is no 
objective evidence severe disfigurement, including marked or 
unsightly deformity of the eyelid, lips or auricles, or of 
functional limitation of any body part.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a back 
disorder has not been submitted.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 1131, 5108, 7105; 38 
C.F.R. § 3.156(a).

3.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of lacerations of the left forehead, 
bridge of the nose, and upper lip have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7800, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran maintains that he is entitled to service 
connection for a back disorder and hearing loss as residuals 
of injuries he suffered in a motor vehicle accident (MVA) 
while in service in December 1957.  The veteran also alleges 
that he suffers from a hearing loss brought about by his 
exposure to acoustic trauma related to his military 
specialty.  

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service.  38 U.S.C.A. § 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

The veteran originally attempted to establish service 
connection for a back disorder and hearing loss in January 
1993.  The claim was denied by the RO in April 1993.  The 
veteran appealed to the Board; however, the Board also denied 
the veteran's claim in January 1997.  The veteran did not 
appeal and the Board's decision became final.  See 
38 U.S.C.A. § 7266(a) (West Supp. 2001); 38 C.F.R. 
§§ 20.1100, 20.1104 (2001).  As a result, service connection 
for a back disorder and hearing loss may now be considered on 
the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1997 Board 
decision consisted of the veteran's service medical records 
(SMRs) to include records from Johnston Memorial Hospital, DD 
Form 214, testimony of the veteran and his spouse at a 
hearing in June 1993, VA examination reports dated in March 
1993, July 1993, August 1993, and May 1995, VA outpatient 
treatment records for the period from January 1993 to July 
1993, multiple lay statements from the veteran and family 
members, and photographs of the veteran. 

The SMRs, and records from Johnston Memorial Hospital, 
documented the veteran's accident late in the night on 
December 24, 1957.  The private records reflect that he was a 
passenger in a car that was involved in an accident.  The 
veteran suffered lacerations to the scalp, bridge of the nose 
and upper lip that required a total of approximately 30 
stitches to close.  He did not lose consciousness.  No 
hearing loss or difficulty hearing was reported.  He also 
suffered a dislocation of the first metacarpophalangeal joint 
of the left hand.  There was no evidence of any lacerations, 
contusion, or abrasions to other parts of his body.  Skull x-
rays were negative.  The veteran was released from the 
hospital on December 26, 1957.

An entry in the SMRs, dated in January 1958, noted that the 
veteran was involved in a MVA in December 1957 and was in a 
civilian hospital until January 1, 1958.  The veteran 
complained of headaches and dizziness.  A neurological 
examination was negative.  A second entry, also dated in 
January 1958, reported that the veteran had a long, healed 
laceration of the left frontal region with a scar present 
from the bridge of the nose diagonally to the scalp line.  
The veteran also had some tenderness and swelling of the left 
thumb.  There was no complaint or finding regarding hearing 
loss or back problems.  The veteran's November 1958 
separation physical examination reported no identifying scars 
or marks.  His hearing was reported as 15/15.  No problems 
regarding the back were noted on the examination and the 
veteran was found fit for duty at sea and in the field.

The veteran submitted a statement in February 1993 wherein he 
said that he was treated at a second private hospital 
(Methodist Hospital) after his release from Johnston Memorial 
Hospital.  He had attempted to obtain the records from 
Methodist Hospital; however, he was informed that the records 
had been destroyed in a flood.  

The veteran and his spouse testified at a hearing in June 
1993.  The veteran alleged that his hearing loss was either 
caused by the head trauma he suffered in the 1957 MVA or as a 
result of exposure to acoustic trauma in service.  The 
veteran related his proximity to loud noise from weapons 
firing that was required to maintain proficiency for his 
assigned military specialty.  He also said that he had sought 
an evaluation for his hearing within one year of his 
discharge, and the same for his back, but that the records 
were all destroyed.

The lay statements from the veteran's spouse and family 
members all indicate that the veteran's hearing was affected 
by the accident and that he suffered from back pains from the 
time of the accident.  The statements also report that the 
veteran was treated at Methodist Hospital after the accident.

The VA examinations showed a definite bilateral severe 
hearing loss and speech discrimination scores that meet the 
criteria for establishing a hearing loss disability under 
38 C.F.R. § 3.385 (2001).  There was no opinion linking the 
hearing loss to acoustic trauma in service or to head trauma 
as a result of the MVA in 1957.

The veteran was also examined relative to his back pain.  He 
offered no other evidence of an intercurrent injury and said 
that his back had hurt him since his accident.  He was 
diagnosed with back pain and spinal stenosis versus 
spondyloarthrosis.

The Board denied his claims for entitlement to service 
connection for a low back disorder and hearing loss as not 
well grounded.  The Board noted the accident in service but 
found that there was no medical evidence of a back disorder 
after service prior to 1993.  In regard to the hearing loss 
claim, the Board found no evidence of a hearing loss in 
service.  The first medical evidence documenting a hearing 
loss was presented in 1993, some 34 years after service.  
There was no opinion linking the veteran's diagnosed hearing 
loss to service.

Evidence received since the January 1997 Board decision 
consists of Social Security Administration (SSA) records 
including private treatment records from several sources for 
the period from November 1985 to March 1997, treatment 
records from R. W. Spencer, DDS, for the period from May 1996 
to March 1997, a VA examination report dated in April 1998, 
an evaluation from the Balancing Center dated in March 2000, 
treatment records from W. Culp, M.D., and C. Griffin, M.D., 
for the period from July 1995 to April 2000, VA outpatient 
treatment records for the period from April 1998 to August 
2001, hearing testimony from November 2001, records from Ft. 
Wayne Otolaryngology dated in January and February 2002, and 
statements from the veteran, family members, and friends.  
All of the evidence added to the claims folder is new in that 
it was not of record previously.  

A.  Back

At the outset, the Board notes that the RO determined that 
the veteran had submitted new and material evidence as 
reported in a supplemental statement of the case issued in 
January 2002.  The Board is not bound by the RO's action and 
must consider the question of whether new and material 
evidence has been received de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

In regard to the veteran's back, the lay statements are 
duplicative of those that were submitted previously.  
Essentially they all recount the veteran's accident in 
service and say that he injured his back at that time and 
that he should be granted benefits.  The evidence is 
cumulative of that previously of record.

The testimony of the veteran and his spouse is also 
cumulative of evidence presented previously.  There was 
nothing new added regarding his back.  The same contention 
was made that he had experienced continual back pain since 
his MVA in 1957.  

The April 1998 VA examination report is not probative.  The 
examination was limited to a dermatological evaluation of the 
veteran's service-connected scars.  The VA treatment records 
are also not probative as they do not disclose any treatment 
for a back condition; nor is there any opinion of record that 
addresses the issue of a relationship between any current 
back symptoms and any incident of service.  

The private treatment records from the Balancing Center and 
Ft. Wayne Otolaryngology relate solely to treatment provided 
to the veteran for his various otolaryngology-related 
complaints.  There is no evidence regarding his back 
contained in the records.  Similarly, the treatment records 
from Dr. Spencer relate only to dental treatment provided to 
the veteran.

The private treatment records contained in the SSA records 
are from several sources.  As noted above they cover a period 
from November 1985 to March 1997.  None of the records 
contains any notation of a back problem extending to service. 
The records refer to an automobile accident in 1972 and his 
missing 16 months of work as a result of his injuries without 
any further discussion.  The veteran is noted to have back 
pain beginning in December 1985 as the result of another 
automobile accident.  The records also document back pain in 
1988 as a result of bending at work.  Back pain was again 
diagnosed in 1993 as a result of an accident at work.  The 
veteran suffered fractures of L3 and the sacrum in another 
automobile accident in April 1994.  At no time did the 
veteran give a history of a prior back injury in 1957.  None 
of the treatment records related any of the findings 
regarding the back to any incident of service.  

None of the evidence presented since the Board's January 1997 
decision denying service connection for a back disorder is 
new and material.  It short, it does not tend to support the 
veteran's claim in a manner different from what was already 
shown earlier.  Accordingly, since no new and material 
evidence was presented, the veteran's claim for entitlement 
to service connection for a back disorder is not reopened.

B.  Hearing Loss

At the time he presented his claim in 1993 the veteran 
asserted that he suffered a hearing loss in service due 
either to head trauma from the 1957 MVA or to exposure to 
acoustic trauma associated with weapons fire related to his 
military specialty.  He is again asserting that his hearing 
loss is due to either or both of those causes.

The evidence of record prior to the Board decision in January 
1997 established that the veteran had a recognizable hearing 
loss for disability purposes.  There was no competent 
evidence linking hearing loss to any incident of service.

The April 1998 VA examination provided no pertinent evidence 
regarding the veteran's hearing loss.  The VA outpatient 
treatment records did document several hearing evaluations 
and the fact that the veteran was provided with hearing aids 
by VA; however, there was no evidence to establish a link 
between the veteran's hearing loss and any incident of 
service.  Therefore, this evidence is cumulative of the VA 
records previously considered.

The private treatment records associated with the SSA 
material do not provide any pertinent evidence.  The 
veteran's hearing loss is mentioned in passing at the time of 
a February 1997 disability examination.  There is no 
treatment noted or complaints regarding his hearing loss and 
his accident in service reported in any of the records.  The 
same is true of the records from Dr. Spencer regarding dental 
treatment provided to the veteran.  The records are not 
material to reopening the veteran's claim.

The testimony of the veteran and his spouse is also 
cumulative of evidence presented previously.  The veteran 
again asserted that his hearing loss was due to acoustic 
trauma experienced in service.  

The records from Ft. Wayne Otolaryngology reflect an 
evaluation of the veteran's complaints of dizziness and 
vertigo as well as an audiogram dated in January 2002.  The 
records do not provide any opinion as to the etiology of the 
veteran's previously documented hearing loss.  

The records from Dr. Culp and Dr. Griffin document treatment 
of the veteran beginning in June 1995.  An entry dated in 
June 1995 shows that the veteran had had a "lot of noise 
exposure" without detailing whether the exposure was in 
service or after.  Nevertheless, a March 2000 letter from Dr. 
Culp described the veteran as demonstrating hearing loss 
secondary to noise exposure in service.  

Dr. Culp and Dr. Griffin are ear, nose, and throat (ENT) 
specialists.  As noted above, the credibility of the evidence 
is to be presumed when analyzing the question of whether new 
and material evidence has been presented.  See Justus, supra.  
Previously, there was no opinion of record as to the etiology 
of the veteran's hearing loss.  He was not afforded a VA 
examination.  Rather, the results of a VA outpatient 
evaluation were used in reviewing his claim.  No opinion as 
to the etiology of his hearing loss was sought.  The 
recording of an exposure to noise in service and then the 
opinion provided by Dr. Culp, when considered with the other 
evidence of record where the veteran has detailed his 
exposure to noise in service, is so significant that it must 
be considered in deciding the veteran's claim for service 
connection for hearing loss.  As such, the records and letter 
constitute new and material evidence.  The veteran's claim is 
reopened.


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the veteran's claim the Board notes that the 
SMRs document the veteran's scars as well healed at the time 
of his separation from service in November 1958.  The veteran 
was afforded VA examinations in March 1993 and July 1993, 
where the examiners described the veteran's scars as well 
healed with no functional impairment.  Color photographs 
taken in conjunction with the VA examinations, as well as 
those submitted by the veteran, were consistent with the 
descriptions of the scars provided by the VA examiners.

The veteran was afforded a VA dermatology examination in 
April 1998.  He complained that his forehead scar burned and 
itched.  The examiner reported that the forehead scar was 9 
centimeters (cm) long and 1 millimeter (mm) wide and was in 
the middle of the veteran's forehead.  It was not tender or 
adherent and the texture was described as normal.  There was 
no ulceration or breakdown of the skin and no depression or 
elevation of the scar.  The examiner further reported that 
there was no inflammation, edema or keloid formation.  The 
color of the scar was described as matching the surrounding 
skin.  The examiner stated that the scar was not disfiguring 
and that he had to look close to be able to see the scar.  
There was no evidence of scratch marks around the scar to 
indicate that the veteran had been scratching it.  The 
examiner also stated that there was no functional impairment 
associated with the scar.  Three color photographs were 
submitted with the examination report that depicted the 
veteran's forehead and the bridge of his nose.  The 
photographs were consistent with the examiner's description 
of the residuals of the veteran's scars.

The VA treatment records do not record any treatment related 
to the veteran's scars.  He was treated in October 1997 for a 
rash on his face that was diagnosed as seborrheic dermatitis.

The private treatment records also made no mention of any 
residuals related to the veteran's scars.  There is no 
indication of any complaints or treatment associated with the 
scars.  This is especially telling in that the veteran 
underwent a number of evaluations by ENT specialists that 
described no residual problems with the scars when they 
examined the veteran's face and head through the latest 
records submitted from Drs. Culp and Griffin in March 2000.  
The SSA disability findings related to osteoarthritis and 
allied disorders and chronic heart failure.  

Diagnostic Code 7804 provides for a 10 percent evaluation for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2001).  A 10 percent 
rating is the maximum schedular rating available under 
Diagnostic Code 7804.  Id.  In this case, the Board does not 
find that the veteran meets the criteria for a compensable 
rating under this Diagnostic Code.  In short, there has been 
no objective demonstration of tenderness and pain.  The 
veteran has complained of burning and itching, but this has 
not been corroborated by objective evidence.  In fact, when 
examined, there was no indication that the veteran 
experienced such problems.  The Board gives greater weight to 
the examiner's findings and reasonable inferences that may be 
drawn therefrom, namely that there are no objective 
indications that the veteran experiences tenderness and pain 
or problems tantamount thereto, such as burning and itching.  

A higher rating may be granted under Diagnostic Code 7805 on 
the basis of limitation of function of the body part affected 
by the scar.  In this case, there is no evidence to indicate 
that the veteran has suffered any limitation because of any 
of his scars.  He testified that the scar on the bridge of 
his nose sometimes interfered with his wearing of glasses; 
however, the VA examination reports from 1993 and 1998 stated 
that there was no functional impairment associated with the 
scars.  Further, there is no mention of the scars by the 
veteran in his VA or private treatment records and no 
reference to any problems caused by the scars by any of the 
multiple physicians that have examined the veteran, for 
whatever purpose.  Accordingly, there is no basis to assign 
an increased evaluation under Diagnostic Code 7805.  

In addition, disfiguring scars of the head, face, or neck can 
be evaluated under Diagnostic Code 7800.  38 C.F.R. § 4.118.  
A 10 percent evaluation is assigned for moderately 
disfiguring scars.  A severe condition, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warrants a 30 percent rating.  

In reviewing the evidence of record, to include the color 
photographs, there is no evidence to show that the veteran's 
scars could be said to produce severe disfigurement.  There 
is no indication that he has a marked and unsightly deformity 
of any part of his face or forehead.  Indeed, examiners have 
at times indicated that the scarring is barely visible.  In 
the absence of evidence showing severe disfigurement as 
called for under Diagnostic Code 7800, there is no basis for 
an increased evaluation under this code beyond the 10 percent 
rating already in effect for this disability.

Upon review of the evidence of record and the rating criteria 
associated with the several applicable diagnostic codes, 
there is no basis to allow for an evaluation greater than the 
currently assigned 10 percent rating for the veteran's 
disability.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for residuals of 
lacerations of the left forehead, bridge of the nose, and 
upper lip.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).

III.  Veterans Claims Assistance Act

The standard for processing claims for VA benefits was 
changed effective November 9, 2000, with the signing into law 
of the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law 106-475.  (Codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also clarified VA's duty to assist 
claimants in the development of their claims.  

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 would be 
deemed for all purposes to not have taken effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedent opinion in November 
2000 to address the issue of the effective date of the duty-
to-assist provisions of the VCAA.  VAOPGCPREC 11-2000.  The 
General Counsel noted that Congress clearly expressed its 
intention that the effective date provision of section 7(a) 
of the VCAA, regarding the amendment to 38 U.S.C. § 5107 
contained in section 4 of the VCAA, applied to all claims 
pending at the time of the passage of the VCAA, or 
November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty-to-assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty-to-
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty-to-assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001), the Court held that § 1611 of the NDAA was to be 
treated for all purposes as not ever having taken effect.  
Id. at 284.  The Court went on to hold that the amendments to 
38 U.S.C.A. § 5107 were applicable to any claim filed before 
the date of the enactment of the VCAA but not yet final as of 
that date.  Id., citing Luyster v. Gober, 14 Vet. App. 186 
(2000) (per curiam order).  In regard to the duty-to-assist 
provisions enacted under the VCAA, the court held that all 
provisions of the VCAA were potentially applicable to claims 
pending on the date of the enactment of the VCAA.  Id. at 
286.  The court then vacated the prior Board decision and 
remanded the case for consideration of the VCAA by VA in the 
first instance.

VA has also issued final regulations to implement the 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

In a more recent decision, the Court of Appeals for the 
Federal Circuit issued an opinion, which held that the duty-
to-assist provisions of the VCAA are not retroactive.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  
The Federal Circuit found that the effective date provision 
in section 7(a) of the VCAA applied solely to the amendment 
of 38 U.S.C. § 5107, as cited in section 4 of the VCAA.  
Further, in a case decided May 20, 2002, a separate panel of 
the Federal Circuit concurred with the holding in Dyment that 
the duty-to-assist provisions of the VCAA are not 
retroactive.  See Bernklau v. Principi, No. 00-7122, (Fed. 
Cir., May 20, 2002).  The court categorically stated that the 
duty-to-assist provisions of section 3(a) of the VCAA were 
not retroactive.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
In this case, the Federal Circuit has held that the duty-to-
assist provisions contained in section 3(a) of the VCAA are 
not applicable retroactively.  

The amended version of 38 U.S.C.A. § 5107 is as follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to their claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of his claim.  From the outset he 
has been requested to provide evidence to support his claims.  
Initially he was informed of the requirement to submit new 
and material evidence to show that his current back symptoms 
were related to service.  He was also requested to provide 
evidence that his service-connected scar disability had 
worsened.  Later, he was informed of the evidence necessary 
to support his claims under the VCAA when the RO wrote to him 
February 2001.  He was informed of all the evidence of record 
that had been considered in adjudicating his claim.  He was 
also informed that if he required any assistance to obtain 
evidence, to inform the RO of the assistance required.

The veteran was afforded a hearing in the development of his 
case.  He was afforded a VA examination and outstanding 
pertinent medical records, from VA and private physicians, 
were obtained and considered.

He was provided with a statement of the case (SOC) with 
respect to the issues on appeal that listed the provisions of 
law relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issues in this 
case.  He was issued supplemental statements of the case that 
reviewed the evidence added to the claims folder subsequent 
to the SOC.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support his claim.  
He has been informed of the evidence necessary to support his 
claim, and he has been assisted in the development and 
obtaining of that evidence.  While the recent decisions in 
Dyment and Bernklau may have established the state of the law 
as to the retroactive application of the duty to assist 
provisions of the VCAA, the fact is that this veteran was 
afforded the greater benefit in the development of his case.  
Accordingly, the Board concludes that there was no prejudice 
to the veteran in the Board's adjudication of this case.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

The application to reopen a claim of service connection for a 
back disorder is denied.

New and material evidence has been presented sufficient to 
reopen a claim of service connection for hearing loss; to 
this extent, the appeal is granted.

Entitlement to an increased evaluation in excess of 10 
percent for residuals of lacerations of the left forehead, 
bridge of the nose, and upper lip is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

